                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4                                                                      FEB 27, 2019

                                  5                                                                         BH
                                          Sanford Stock,
                                  6                        Plaintiff,             2:18-cv-09889-VAP-SSx
                                  7                        v.
                                                                                       Order DENYING Plaintiff’s
                                  8       Longs Drug Stores California, LLC,         Motion to Remand (Doc. No. 13)
                                  9          et al.,
                                 10                             Defendant.
Central District of California
United States District Court




                                 11
                                 12
                                            Before the Court is a Motion to Remand filed by Plaintiff Sanford
                                 13
                                      Stock. (Doc. No. 13, “Motion”). The Court deems the Application for Default
                                 14
                                      Judgment suitable for resolution without oral argument pursuant to Local
                                 15
                                      Rule 7-15. After considering all papers filed in support of, and in opposition
                                 16
                                      to, the Motion, the Court DENIES the Motion.
                                 17
                                 18
                                                                        I. BACKGROUND
                                 19
                                            Plaintiff filed his state court complaint on October 10, 2018, against
                                 20
                                      Defendant Longs Drug Stores California, LLC (“Defendant”), erroneously
                                 21
                                      named as CVS Pharmacy, Inc. (Doc. No. 1-1, at 4; see Doc. No. 1, at 1).
                                 22
                                      Plaintiff is a resident of Ventura County, California. (Doc. No. 1-1, ¶ 4).
                                 23
                                      Defendant is a limited liability company whose sole member, Longs Drugs
                                 24
                                      Stores, LLC, has as its sole member CVS Pharmacy, Inc., a Rhode Island
                                 25
                                      corporation. (Doc. No. 1, ¶ 10; Doc. No. 1-2, ¶ 2-4). On November 26,
                                 26

                                                                              1
                                  1   2018, Defendant removed the case to this Court on the grounds of diversity
                                  2   jurisdiction. (Doc. No. 1, at 1, 3). Plaintiff now moves to remand, claiming
                                  3   that Defendant is organized under the laws of California and does business
                                  4   in California therefore defeating diversity jurisdiction. (Doc. No. 13).
                                  5
                                  6                              II.          LEGAL STANDARD
                                  7         “If at any time before final judgment it appears that the district court
                                  8   lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §
                                  9   1447(c). Federal courts have subject matter jurisdiction through “diversity”
                                 10   jurisdiction of all civil actions where the matter in controversy exceeds
Central District of California
United States District Court




                                 11   $75,000, exclusive of interest and costs, and each plaintiff is diverse from
                                 12   each defendant. 28 U.S.C. § 1332(a); Caterpillar Inc. v. Lewis, 519 U.S. 61,
                                 13   68, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996).
                                 14
                                 15                                    III.     DISCUSSION
                                 16           In determining Defendant’s citizenship for diversity jurisdiction,
                                 17   Plaintiff cites to the standard for determining the citizenship of corporations:
                                 18   28 U.S.C. § 1332(c)(1) and Exxon Mobil Corp. v. Allapattah Servs., Inc., 545
                                 19   U.S. 546, 553 (2005). (Doc. No. 15, at 2). Plaintiff argues that Defendant is
                                 20   organized under the laws of the state of California and does business in
                                 21   California and accordingly is a California entity. (Id. at 2-3). On that basis,
                                 22   Plaintiff argues that there is no diversity of citizenship because Plaintiff is
                                 23   also a citizen of California. (Id. at 3).
                                 24
                                 25         Limited liability companies, however, are evaluated under a different
                                 26   standard than corporations. A limited liability company “is a citizen of every

                                                                                  2
                                  1   state of which its owners/ members are citizens.” Johnson v. Columbia
                                  2   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see Carden v.
                                  3   Arkoma Assocs., 494 U.S. 185, 195-96 (1990). Plaintiff relies on the
                                  4   location of Defendant’s business, but the Supreme Court has held that the
                                  5   standard does “not regard as relevant to subject-matter jurisdiction the
                                  6   locations at which partnerships conduct business.” Lincoln Prop. Co. v.
                                  7   Roche, 546 U.S. 81, 84 n.1 (2005). Here, Defendant is a limited liability
                                  8   company whose sole member has as its sole member a Rhode Island
                                  9   corporation. (Doc. No. 1, ¶ 10; Doc. No. 1-2, ¶ 2-4). Accordingly, because
                                 10   Plaintiff is a citizen of California and Defendant is, for diversity purposes, a
Central District of California
United States District Court




                                 11   citizen of Rhode Island, there is diversity of citizenship and remand is
                                 12   inappropriate.
                                 13
                                 14                                IV.    CONCLUSION
                                 15         The Court therefore DENIES Plaintiff’s Motion to Remand.
                                 16
                                 17         IT IS SO ORDERED.
                                 18
                                 19
                                 20
                                          Dated:       2/27/19
                                 21                                                       Virginia A. Phillips
                                 22                                                Chief United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                              3
